                 Case 2:21-mj-30044-DUTY ECF No. 1, PageID.1
                                              AUSA:             Filed 01/22/21 Telephone:
                                                      John O'Brien               Page 1 of   6 226-9100
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint              Inspector:             Stefon Wilson                 Telephone: (313) 337-2193

                                        UNITED STATES DISTRICT COURT
                                                                for the
                                                  Eastern District of Michigan
                                                                                           Case: 2:21−mj−30044
United States of America
                                                                                           Assigned To : Unassigned
   v.
                                                                                           Assign. Date : 1/22/2021
Dewayne Javon Butler                                                         Case No.      Description: RE: SEALED MATTER
                                                                                           (EOB)




                                                    CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of             July 28 and August 6, 2020          in the county of     Wayne and elsewhere in the
       Eastern           District of       Michigan         , the defendant(s) violated:
                  Code Section                                               Offense Description
21 U.S.C. § 841(a)(1)                                    Possession with Intent to Distribute a Controlled Substance (Fentanyl).




         This criminal complaint is based on these facts:
See Attached Affidavit.




     Continued on the attached sheet.
                                                                                            Complainant’s signature

                                                                       Stefon Wilson, U.S. Postal Inspector
                                                                                             Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: January 22, 2021                                                                         Judge’s signature

City and state: Detroit, MI                                            David R. Grand, U.S. Magistrate Judge
                                                                                             Printed name and title
Case 2:21-mj-30044-DUTY ECF No. 1, PageID.2 Filed 01/22/21 Page 2 of 6




                               AFFIDAVIT

I, Stefon Wilson, being duly sworn on oath, state as follows:

   1. I am a United States Postal Inspector assigned to the Allen Park

Domicile of the Detroit Division of the U.S. Postal Inspection Service

(USPIS). I am sworn and empowered to investigate criminal activity

involving or relating to the U.S. Postal Service. I am assigned to investigate

the unlawful transportation of contraband, including Title 21 controlled

substances, through the United States Mail. I have been a postal Inspector

since June 2017. I attended the United States Postal Inspection Service Basic

Training Academy where I have received training in the detection and

investigation of prohibited mailing offenses.      As part of my duties, I

investigate incidents wherein the United States mail system is used for the

purpose of transporting non-mailable matter, including controlled substances

such as marijuana, cocaine, methamphetamine and heroin, in violation of

Title 21, United States Code, Sections 841(a)(1), 846, 843(b), and

substances mailed in violation of Title 18, United States Code, Section 1716.

   2. This Affidavit is made in support of an application for a criminal

complaint and warrant to arrest Dewayne Javon BUTLER Date of Birth:

XX/XX/1989, for evidence of violations of Title 21, United States Code,

Section 841(a), possession with intent to distribute a controlled substance


                                      1
Case 2:21-mj-30044-DUTY ECF No. 1, PageID.3 Filed 01/22/21 Page 3 of 6




(fentanyl). Because this Affidavit is being submitted for the limited purpose

of securing a criminal complaint and arrest warrant, I have not included each

and every fact known to me concerning this investigation. I have set forth

only those facts that I believe are necessary to establish probable cause to

believe that Dewayne Javon BUTLER has violated Title 21, United States

Code, Section 841(a).

   3. The facts in this affidavit come from my personal observations,

participation in this investigation, training and experience, review of records

and reports, and information obtained from other agents/officers. This

affidavit is intended to show merely that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about

this matter.

   4. On July 28, 2020, Postal Inspectors identified USPS Priority Mail

Express Parcel EL 856 421 315 US while conducting an inbound

interdiction at a postal facility in Michigan. Affiant observed the parcel was

addressed to Stephanie Eli, 44XX Sail Dr, Sterling Heights, MI 48310, with

a return address of PrEcision Clolhing Inc., 211 N 8th St Suite, Las Vegas,

NV, 89101. The parcel was mailed on July 27, 2020, from Las Vegas.

   5. Affiant conducted further investigation of the subject parcel, to

include address queries and a positive alert from a controlled substance


                                      2
Case 2:21-mj-30044-DUTY ECF No. 1, PageID.4 Filed 01/22/21 Page 4 of 6




detecting K-9.    Based on this information, Affiant applied for a federal

search warrant for the subject parcel. On July 28, 2020, Affiant swore to

and the Honorable David R. Grand, U.S. Magistrate Judge, signed a federal

search warrant, authorizing Affiant to search the subject parcel. Affiant did

conduct a search of the subject parcel along with Postal Inspector C.

Bradshaw and found the subject parcel to contain approximately 1090 grams

of suspected fentanyl (field tested).

   6. Affiant received and reviewed the video surveillance footage from the

above mentioned parcel being mailed from the state of Nevada. A

comparison of BUTLER’S Michigan driver’s license photo to the post office

surveillance footage and pictures revealed that Dewayne BUTLER was also

the mailer of this parcel in Nevada.

   7. On August 6, 2020, Postal Inspectors identified USPS Priority Mail

Express Parcel EJ 387 192 565 US while conducting an inbound interdiction

at a postal facility in Michigan. Affiant observed the parcel was addressed to

Raven Montgomery, 95XX West Pickwick Circle, Taylor, MI 48180, with a

return address of Kick Start, 14XXX Garfield, Redford, MI 48239. The

parcel was mailed on August 6, 2020, from Las Vegas, Nevada.

   8. Affiant conducted further investigation of the subject parcel, to

include address queries and a positive alert from a controlled substance


                                        3
Case 2:21-mj-30044-DUTY ECF No. 1, PageID.5 Filed 01/22/21 Page 5 of 6




detecting K-9. Based on this information, Postal Inspectors applied for a

federal search warrant for the subject parcel. On August 6, 2020, Postal

Inspector J. Taylor swore to and the Honorable Anthony P. Patti, US

Magistrate Judge, signed a federal search warrant, authorizing Postal

Inspectors to search the subject parcel. Affiant did conduct a search of the

subject parcel along with Postal Inspector M. Van De Putte and found the

subject parcel to contain approximately 2230 grams of suspected fentanyl

(field tested).

   9. Affiant received and reviewed the video surveillance footage from

the above mentioned parcel being mailed from the state of Nevada. A

comparison of BUTLER’S Michigan driver’s license photo to the post office

surveillance footage and pictures revealed that Dewayne BUTLER was also

the mailer of this parcel.

   10. Further investigation confirmed that BUTLER has been connected to

both the Pickwick Circle and Garfield addresses.




                                     4
Case 2:21-mj-30044-DUTY ECF No. 1, PageID.6 Filed 01/22/21 Page 6 of 6




   11. Based upon the foregoing, there is probable cause to believe

Dewayne BUTLER has knowingly violated Title 21, United States Code,

Section 841(a), possession with intent to distribute a controlled substance.

Accordingly, this Affiant respectfully requests that this Court issue a

complaint and arrest warrant.




________________________________________
Stefon Wilson
Postal Inspector

Sworn to before me and signed in my presence
and/or by reliable electronic means.

__________________________________________
David R. Grand
Magistrate Judge, United States District Court
Eastern District of Michigan
Detroit, Michigan

Dated: January 22, 2021




                                     5
